Title: Thomas Jefferson to José Corrêa da Serra, 27 December 1814
From: Jefferson, Thomas
To: Corrêa da Serra, José


          Dear Sir Monticello

Dec. 27.
14.
          Yours of
the 9th has been duly
recieved, & I thank you for the Recipe for imitating Puzzolane; which I
shall certainly try on my cisterns the ensuing summer. the making them
impermeable to water is of great consequence to me. that one chemical subject
may follow another, I inclose you two morsels of ore found in this
neighborhood, & supposed to be of Antimony. I am not certain, but I believe
both are from the same peice: and altho’ the very spot where that was found is
not known, yet it is known to be within a certain space not too large to be
minutely examined, if the material be worth it. this you can have ascertained
in Philadelphia, where it is best known to the artists how great a desideratum
antimony is with them.
          You will have
seen that I resigned the chair of the American Philosophical society, not
awaiting your further information as to the settlement of the general opinion
on a successor, without schism. I did it because the term of election was too
near to admit further delay.
          On the
subject which entered incidentally into our conversation while you were here,
when I came to reflect maturely, I concluded to
 be silent. to do wrong is a melancholy resource.
even where retaliation renders it indispensably necessary. it is better to
suffer much from the scalpings, the
incensions conflagrations,
the rapes and rapine of savages, than to countenance and strengthen such
barbarisms by retortion. I have ever deemed it more honorable, & more
profitable too, to set a good example than to follow a bad one. the good
opinion of mankind, like the lever of Archimedes, with the given
fulcrum, moves the world. I
therefore have never proposed or mentioned the subject to any one.
          I have recieved a letter from mr Say, in
which he expresses a thought of removing to this country, having discontinued
the manufactory in which he was engaged; and he asks information from me of the
prices of land, labor, produce Etc. in the neighborhood of Charlottesville, on
which he has cast his eye. it’s neighborhood has certainly the advantages of
good soil, fine climate, navigation to market, and rational and republican
society. it would be a good enough position too for the reestablishment of his
cotton works, on a moderate scale, and combined with the small plan of
agriculture, to which he seems solely to look. but when called on to name
prices, what is to be said? we have no fixed prices now. our dropsical medium is
long since divested of the quality of a measure of value; nor can I find any
other. in most countries a fixed quantity of wheat is perhaps the best
permanent standard. but here the blockade of our whole coast preventing all
access to a market,ket, has depressed the price of that, and exalted that of other
things, in opposite directions, and, combined with the effects of the paper
deluge, leaves really no common measure of values to be resorted to. this paper
too, recieved now without confidence & for momentary purposes only, may, in
a moment, be worth nothing. I shall think further on the subject, and give to
mr Say the best information in my power. to myself such an addition to our
rural society would be inestimable; and I can readily concieve that it may be
for the benefit of his children & their descendants to remove to a country
where, t for enterprise & talents, so many avenues are open to fortune and
fame. but whether, at his time of life, & with habits formed on the state
of society in France, a change for one so entirely different will be for his
personal happiness you can better judge than myself.
          Mr Say will be surprised to find that 40. years
after the developement of sound financial principles by Adam Smith and the
Economists, and a dozen years after he has given them to us in a corrected,
dense & lucid form, there should be so much ignorance of them in our
country: that instead of funding issues of paper on the hypothecation of
specific redeeming taxes, (the only method of anticipating, in a time of war,
the resources of times of peace, tested by the experience of nations,) we are
trusting to tricks of jugglers on the cards, to the illusions of banking
schemes for the resources of the war, and for the cure of colic to inflations
of more wind. the wise proposition of the Secretary at war too for filling our
ranks with regulars, and putting our militia into an effective form, seems to
be laid aside. I fear therefore that, if the war continues,
 it will require
another year of sufferance for men and money to lead our legislators into such
a military and financial regimen as may carry us thro’ a war of any length. but
my hope is in peace. the Negociators at Ghent are agreed now on every point
save one, the demand and cession of a portion of Maine. this, it is well known,
cannot be yielded by us, nor deemed by them an object for continuing a war so
expensive, so injurious to their commerce & manufactures, & so odious
in the eyes of the world. but it is a thread to hold by until they can hear the
result, not of the Congress of Vienna, but of Hartford. when they shall know,
as they will know, that nothing will be done there, they will let go their
hold, and complete the peace of the world, by agreeing to the status ante
bellum. indemnity for the past, and security for the future, which was our
motto at the beginning of this war, must be adjourned to another, when,
disarmed & bankrupt, our enemy shall be less able to insult and plunder the
world with impunity. this will be after my time. one war, such as that of our
revolution, is enough for one life. mine
have has been too much
prolonged to make me the witness of a second, & I hope for a coup de grace
before a third shall come upon us. if indeed Europe has matters to settle which
may reduce this hostis humani generis to a state of peace and moral order, I
shall see that with pleasure, and then sing, with old Simeon, nunc dimittas
Domine. for yourself cura ut valeas, et me,
ut amaris, ama.
          Th: Jefferson
        